                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

LATESHIA PATILLO                                                                     PLAINTIFF

v.                                   NO. 4:16CV00722 JLH

SYSCO ARKANSAS, a Division of
Sysco USA II, LLC                                                                 DEFENDANT

                                          JUDGMENT

       Pursuant to the Opinion and Order entered separately today, judgment is entered in favor of

Sysco Arkansas, a Division of Sysco USA II, LLC, on the claims of Lateshia Patillo. The complaint

of Lateshia Patillo is dismissed with prejudice.

       IT IS SO ORDERED this 7th day of May, 2019.



                                                    J. LEON HOLMES
                                                    UNITED STATES DISTRICT JUDGE
